Citation Nr: 1003880	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a stomach disorder, 
claimed as stomach reflux.

3.  Entitlement to service connection for a skin disorder, 
claimed as melanoma, to include as due to sun exposure or 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967, including service in Vietnam.  After his separation 
from active service, the Veteran had unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Mississippi Air National Guard 
through December 2000.  He retired from the Mississippi Air 
National Guard based on his years of service, with more than 
30 years of reserve component service.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the appeal in 
December 2006.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2009, the Veteran submitted additional evidence 
pertinent to the appeals addressed in the Remand, below, 
including a November 2009 medical opinion regarding the 
etiology of hearing loss and of skin cancers.  VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a SSOC unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  The appellant did not provide a written 
waiver of review by the agency of original jurisdiction.  

Service connection is granted only for disability incurred by the 
Veteran during or as a result of his active service.  Active 
service includes ACDUTRA or INACDUTRA only if the Veteran 
incurred an injury or disease while the Veteran was actually 
performing ACDUTRA or for an injury incurred during actual 
performance of INACDUTRA.  However, the actual periods during 
which the Veteran served on ACDUTRA or INACDUTRA in Air National 
Guard still have not been verified.  Only service department 
records can establish if and when a person was serving on active 
duty, ACDUTRA, or INACDUTRA.  Additional efforts to verify the 
dates of ACDUTRA and INACDUTRA for the Veteran's Reserve service 
should be undertaken.  This should be accomplished until the 
appropriate department informs VA that it is unable to provide 
the requested information.

In November 2009, the Veteran clarified that he was claiming 
service connection for a skin disorder, including skin 
cancer, due to exposure to Agent Orange.  The Veteran should 
be given an opportunity to submit evidence which links his 
current skin condition to exposure to Agent Orange, as there 
is no evidence that he has any skin disease which is 
subjected to presumptive service connection based on exposure 
to Agent Orange.

The Board finds that the June 2009 VA audiology examination 
of record is inadequate to adjudicate the claim of service 
connection for hearing loss.  The examiner did not take into 
consideration the Veteran's complete history concerning noise 
exposure and subsequent to the examination additional 
examination reports from 1974 to 1997 were associated with 
the claims file that pertained to the Veteran's hearing.

1.  Request from the Adjutant General for 
Mississippi or any other relevant 
department, that they identify (month, 
day, and year) the Veteran's periods of 
ACDUTRA, and INACDUTRA.  Thereafter, 
ensure that all related medical records 
have been associated with the claims file.

2.  Afford the Veteran an opportunity to 
identify all providers who have treated 
him for a claimed disorder since November 
2009.  If the Veteran has obtained VA 
treatment, associated those records with 
the claims file.  Records of the Veteran's 
private treatment which have not yet been 
associated with the claims file should be 
obtained.    

3.  Afford the Veteran an opportunity to 
submit evidence showing a link between his 
current skin disease and exposure to Agent 
Orange.  He should be informed that 
evidence in the form of a medical opinion 
and/or medical text may be helpful in this 
regard.

4.  Schedule the Veteran for an audio 
examination for the purpose of determining 
the etiology of the Veteran's hearing 
loss.  The examiner should be given a list 
of the Veteran's periods of ACDUTRA and 
INACDUTRA.  The examiner should accept 
that the Veteran had exposure to acoustic 
trauma during periods of active military 
service (November 1965 to August 1967), 
and should question the Veteran regarding 
his exposure to acoustic trauma during 
periods of ACDUTRA and INACDUTRA.  The 
examiner should then give a medical 
opinion as to whether the Veteran's 
current hearing loss is due to noise 
exposure during active military service 
from November 1965 to August 1967, or to 
any verified periods of ACDUTRA and/or 
INACDUTRA.

A complete rationale should be given for 
all opinions given.  In giving the 
opinion, the examiner should take into 
consideration all medical and lay evidence 
of record, including the newly associated 
examination reports from 1974 to 1997.

5.  Following the above development, the 
claims file should be reviewed to 
determine if a VA examination of the 
stomach is required for the purpose of 
determining whether the Veteran has a 
disorder affecting the stomach due to 
active military service from November 1965 
to August 1967 or to a period of ACDUTRA.  
If so, the Veteran should be afforded such 
examination.

6.  When all directed development has been 
conducted, readjudicate the claims on 
appeal.  If such action does not resolve 
each claim on appeal, a supplemental 
statement of the case should be issued.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


